 Case 3:20-cv-00537-HEH-RCY Document 3 Filed 09/02/20 Page 1 of 2 PageID# 10




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


RICHARD KENDRICK,

       Petitioner,

V.                                               Civil Action No. 3:20CV537-HEH

UNKNOWN,

       Respondent.

                                MEMORANDUM OPINION
                      (Dismissing Civil Action Without Prejudice)

       Petitioner, a Virginia prisoner proceeding pro se, submitted a letter. (ECF No. 1.)

Given the content of this document, the Court found it was appropriate to give Petitioner

the opportunity to pursue this action as a petition for a writ of habeas corpus under 28

U.S.C. § 2254. See Rivenbarkv. Virginia, 305 F. App'x 144, 145 (4th Cir. 2008).

       By Memorandum Order entered on July 28, 2020,the Court directed Petitioner,

within twenty (20) days of the date of entry thereof, to complete and return the

standardized form for filing a § 2254 petition. The Court warned Petitioner that the

failure to comply with the terms of the July 28, 2020 Memorandum Order would result in

the dismissal of the action. See Fed. R. Civ. P. 41(b).

       More than twenty (20) days have elapsed and Petitioner has not completed and

returned the § 2254 form or otherwise responded to the July 28, 2020 Memorandum

Order. Accordingly, the action will be dismissed without prejudice. A certificate of

appealability will be denied.
 Case 3:20-cv-00537-HEH-RCY Document 3 Filed 09/02/20 Page 2 of 2 PageID# 11




      An appropriate Order shall accompany this Memorandum Opinion.


                                           Henry E. Hudson
DateiS^.p'i: ^ ZoZ.o                       Senior United States District Judge
Richmond, Virginia
